Citation Nr: 1327777	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  11-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability, to include degenerative joint disease.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides with the RO in Montgomery, Alabama.  

The Veteran subsequently testified before the undersigned at a February 2013 videoconference hearing.  The hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

The Veteran was afforded another VA examination of his back, right shoulder and left knee in May 2013.  The examiner opined that the Veteran's back, shoulder and knee conditions were less likely than not incurred in or caused by military service based on the fact that there was no evidence, including service treatment records, to substantiate that the Veteran incurred or was treated for an injury or a back, shoulder or knee condition during active duty.  

In the previous March 2013 remand, the Board found that the Veteran's report of an in-service injury during basic training, where he injured his back, right shoulder and left knee, is credible.  Furthermore, the examiner was specifically directed to accept the Veteran's history of an in-service injury as factual.  See March 2013 remand directive #3.  The May 2013 examiner's opinion reflects no consideration of the Veteran's report noted above, of an in-service injury to the back, right shoulder and left knee.  

The Veteran is competent to report what he experienced during and after service, and the Board has found his report credible.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to ensure compliance."  Id.  

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's low back, right shoulder and left knee disabilities is necessary.  38 C.F.R. § 4.2 (2012).

The Veteran was also afforded another VA audiological examination in July 2013.  The examiner noted that the Veteran's claims file did not contain audiological evidence from his time in service or a DD-214, listing his military occupation.  He concluded that based on the unknown status of the Veteran's hearing during military service and the inability to confirm the Veteran's military occupation, he could not resolve the issue of whether or not the Veteran's bilateral hearing loss and tinnitus were caused by or the result of his military noise exposure, without resort to mere speculation.

The Board finds that the July 2013 examiner's opinion is also inadequate for rating purposes.  In this regard, as was noted in the Board's previous remand, the Board finds the Veteran's reports of in-service noise exposure credible, and as such, noise exposure in service has already been conceded.  Therefore, it was not necessary for the examiner to know the Veteran's military occupational specialty during service because his noise exposure in service is conceded.  Furthermore, the fact that it cannot be definitively proven that the Veteran had hearing loss or tinnitus in service (given the lack of service treatment records) cannot be the basis for rendering a negative nexus opinion.  The Board notes that the absence of service treatment records showing in-service evidence of hearing loss or tinnitus is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss and tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).  

The Board also notes that while the VA examiner attempted to explain why he could not provide the requested opinions without resort to speculation, he did not indicate whether there was other evidence or information that he could use to adequately form the opinions.  It is unclear from the examiner's opinion whether he found it at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus were related to in-service noise exposure.  The examiner was not required to state with certainty whether the Veteran's bilateral hearing loss and/or tinnitus were related to in-service noise exposure, although the opinion implies that he was under the impression that the opinion required such certainty.   An examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  Accordingly, the Board finds that the examiner's opinion weighs neither for nor against the claims.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

As noted above, once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus is necessary.  See 38 C.F.R. § 4.2 (2012).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination by an audiologist who has not previously examined the Veteran, to determine the etiology of his current bilateral hearing loss and/or tinnitus.  The examiner should review the claims folder and note such review in the examination report or an addendum. 

After obtaining a detailed history from the Veteran, reviewing the records, and analyzing the June 2009 and July 2013 examination results, the examiner should provide an opinion as to whether the Veteran's hearing loss and/or tinnitus are at least as likely as not (50 percent probability or more) due to in-service noise exposure.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  

The examiner is also advised that the Veteran's in-service noise exposure is conceded.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Afford the Veteran a VA examination by a physician who has not previously examined the Veteran, to determine the etiology of any current low back disability (to included degenerative joint disease), right shoulder disability, and/or left knee disability.  The examiner should review the claims folder and note such review in the examination report or an addendum. 

Any indicated studies, including X-rays, should be performed, and the examiner should report all diagnoses pertinent to the low back, right shoulder, and left knee.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that any current low back, right shoulder, and/or left knee disability is related, in whole or in part, to a disease or injury in service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

In particular, the examiner is advised that for purposes of this examination, the Veteran's history of an in-service injury in service should be accepted as factual.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  When the development requested has been completed, re-adjudicate the Veteran's claims for service connection based on the new evidence of record.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case, and the case should thereafter be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



